Third District Court of Appeal
                               State of Florida

                          Opinion filed March 11, 2015.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D15-195
                          Lower Tribunal No. 89-6716
                             ________________


                            Donald A. Williams,
                                    Petitioner,

                                        vs.

                            The State of Florida,
                                   Respondent.



     A Case of Original Jurisdiction – Mandamus.

     Donald A. Williams, in proper person.

     Pamela Jo Bondi, Attorney General, for respondent.


Before SUAREZ, FERNANDEZ, and SCALES, JJ.

     PER CURIAM.

     Donald A. Williams seeks a petition for mandamus ordering the trial court to

provide him with an evidentiary hearing on his motion to correct an illegal
sentence.   Williams seeks to attack the factual basis for imposition of the three-

year mandatory minimum sentence for firearm possession, and does not allege that

his sentence exceeded the maximum authorized by law. Thus, Florida Rule of

Criminal Procedure 3.850, rather than rule 3.800, is the proper procedural vehicle

for Williams to challenge the mandatory minimum sentence.           Williams was

convicted in 1989, and because the two-year limitations period to file a motion

pursuant to rule 3.850 has expired, we deny Williams’ petition for mandamus.

See Bradley v. State, 3 So. 3d 1168, 1170 (Fla. 2009); Leath v. State, 805 So. 2d
956, 957 (Fla. 2d DCA 2001).




                                         2